Case 1:21-cv-00579-PLM-RSK ECF No. 23, PageID.505 Filed 07/20/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SYMETRA LIFE INSURANCE COMPANY,                 )
                       Plaintiff,               )
                                                )       No. 1:21-cv-579
-v-                                             )
                                                )       Honorable Paul L. Maloney
ADMINISTRATION SYSTEMS RESEARCH                 )
CORPORATION, INTERNATIONAL,                     )
                      Defendant.                )
                                                )

                                      JUDGMENT

      The Court has resolved all pending claims and issues in this civil action. As required

by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: July 20, 2021                                               /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
